Judgment, Supreme Court, Bronx County, entered May 13, 1976, granting petitioner’s application to the extent of $600, unanimously reversed, on the law, without costs or disbursements, and vacated, the application denied and the petition dismissed. Petitioner voluntarily paid the burial expenses of his mother and sought reimbursement from the Department of Social Services. He admitted, and respondents found, that decedent was not a recipient of public assistance. Under such circumstances, respondents correctly determined that petitioner was not entitled to a burial allowance. (Social Services Law, § 141, subd 3.) Concur—Kupferman, J. P., Murphy, Lupiano, Silverman and Nunez, JJ.